Title: Introductory Note: To Theodore Sedgwick, [4 May 1800]
From: 
To: 


[New York, May 4, 1800]
Introductory Note
The letter printed below is one of many which Hamilton and his correspondents wrote concerning Federalist prospects in the presidential campaign of 1800. These letters present several problems for the modern reader. In the first place, the electoral process in 1800 was so complicated that it appeared either through design or inadvertence to make the selection of the President as difficult as possible. Secondly, many Ultra or High Federalists, including Hamilton, were conducting a campaign within a campaign through their efforts to secure more electoral votes for Charles Cotesworth Pinckney than for John Adams. Finally, it is difficult, and probably impossible, to determine popular interest in an election in which most voters did not vote directly for the electors, in which the candidates did not publicly campaign for votes, and in which only a few newspapers bothered to report campaign news or election results.
The Constitution was responsible for much of the confusion concerning the procedure for choosing the President and Vice President. Article II, Section I, provides: “Each State shall appoint, in such Manner as the Legislature thereof may direct, a Number of Electors, equal to the whole Number of Senators and Representatives to which the State may be entitled in the Congress: but no Senator or Representative, or Person holding an Office of Trust or Profit under the United States, shall be appointed an Elector.
“The Electors shall meet in their respective States, and vote by Ballot for two Persons, of whom one at least shall not be an Inhabitant of the same State with themselves. And they shall make a List of all the Persons voted for, and of the Number of Votes for each; which List they shall sign and certify, and transmit sealed to the Seat of Government of the United States, directed to the President of the Senate. The President of the Senate shall, in the Presence of the Senate and House of Representatives, open all the Certificates, and the Votes shall then be counted. The Person having the greatest Number of Votes shall be the President, if such Number be a Majority of the whole Number of Electors appointed.…”
By 1800 most states had entrusted the choice of presidential electors to their respective legislatures, but some states still used popular statewide or district elections. The method used by each state in 1800 is indicated in the following table:
Methods of Choosing Presidential Electors in 1800


State
Number ofelectoralvotes
Method usedfor choosingelectors

New Hampshire
6
legislative

Vermont
4
legislative

Massachusetts
16
legislative

Rhode Island
4
general ticket

Connecticut
9
legislative

New York
12
legislative

New Jersey
7
legislative

Pennsylvania
15
legislative

Delaware
3
legislative

Maryland
10
district

Virginia
21
general ticket

North Carolina
12
district

South Carolina
8
legislative

Georgia
4
legislative

Kentucky
4
district

Tennessee
3
legislative and district

Although each elector had two votes, Article II made no distinction between a vote for President and a vote for Vice President. As a result, it was possible (as indeed happened after 1796) for the President and Vice President to belong to different parties. Nor did the electors in a party necessarily agree on which of their candidates should be President and which should be Vice President. The only way that an elector could indicate a preference for one of two candidates was to throw away his second vote on a candidate who had no chance of winning. In 1800 one Rhode Island elector used this device by casting one vote for Adams and throwing away his other vote on John Jay.
The timing of the electoral process was spelled out by “An Act relative to the Election of a President and Vice President of the United States, and declaring the Officer who shall act as President in case of Vacancies in the offices both of President and Vice President.” This act provided that “the electors shall be appointed … within thirty-four days preceding the first Wednesday in December” [in this instance, December 3, 1800], that “the electors shall meet and give their votes on the said first Wednesday in December, at such place in each state as shall be directed, by the legislature thereof,” that “certificates of all the electors of all the votes by them given … [shall be] deliver[ed] to the President of the Senate, at the seat of Government, before the first Wednesday in January,” and that “on the second Wednesday in February … the votes [shall be] counted” in a joint session of Congress. In short, if the election was closely contested, the electorate had to wait from the first Wednesday in December, when the electoral votes were theoretically cast, until the second Wednesday in February, when they were counted, to learn who had won the election.
In contrast to the present practice, no two states held their elections on the same day. Thus, it was obvious as early as May, 1800, that New York would select twelve Republican electors, but in many states the results were not known until December. For example, as late as December 20, 1800, the [Philadelphia] Aurora. General Advertiser had no information on the outcome of the elections in Georgia, Kentucky, and Tennessee, and the results it reported for Rhode Island were incorrect.
The confusion created by the electoral system was compounded for the Federalists by the rivalry within the party between Adams’s supporters, or “Adamites,” and the Ultra or High Federalists, who thought that Pinckney should be the party’s first choice. At a caucus held in Philadelphia on May 3, 1800, the Federalist members of Congress agreed to support Adams and Pinckney equally in the election. But support for Adams was by no means unanimous. For many years Hamilton had been disenchanted with Adams, and in May, 1800, he specifically stated his doubts concerning Adams’s fitness for the presidency. Moreover, during his trip to New England in June, he made no attempt to conceal his preference for Pinckney over Adams. This campaign within a campaign complicated the election even in states where Federalists knew their party would receive all the electoral votes. For instance, in Federalist Massachusetts, many “Adamites,” fearful that Pinckney would win the election, threatened to withhold votes from him in order to ensure Adams’s reelection. To prevent Pinckney from losing these votes, the Federalist-controlled legislature changed from the district to the legislative method of choosing electors. On June 12, 1800, Fisher Ames wrote to Chauncey Goodrich: “You will know that this State is to choose electors by the Legislature; that this was intended, and was expected to secure a unanimous vote for Adams and Gen. Pinckney.…”
In assessing party strength and determining party strategy during the campaign, Federalist leaders generally agreed that New Hampshire, Vermont, Connecticut, Massachusetts, and Delaware would cast all their electoral votes for Adams and Pinckney. New Jersey should probably be added to such a list despite the concern of many Federalists that the intensive Republican campaign in that state would be successful. In some of the Federalist states—particularly Massachusetts and Connecticut—leaders were not sure if Adams or Pinckney would be the first choice of all the electors. But such doubts aside, these states were Federalist strongholds from the beginning to the end of the campaign, and according to these calculations, Adams and Pinckney could count on forty-five electoral votes each.
The Federalist leaders were equally convinced that Virginia, Kentucky, Tennessee, and Georgia would cast all their electoral votes for the Thomas Jefferson-Aaron Burr ticket. New York was added to this list following the Republican victories in that state in May, 1800. These five states assured the Republicans of forty-four votes for each of their candidates.
The doubtful states—or more accurately, those states in which Federalist leaders suspected that two parties would split the electoral vote—included Rhode Island, Pennsylvania, Maryland, North Carolina, and South Carolina. Therefore, from the Federalists’ standpoint, the result of the election depended on the ability of their candidates to obtain a majority of the votes cast by the forty-nine electors in these states.
Although Adams’s candidacy in Rhode Island was never in doubt, Hamilton’s fear that Pinckney would lose votes in that state was well-founded. Arthur Fenner, governor of Rhode Island and a candidate on the Republican ticket of electors, told Hamilton in June, 1800, that he intended to support Adams and Jefferson, and he reiterated this point to Burr in September. Fenner, however, withdrew from the Republican ticket, and four Federalist electors were chosen in a statewide election. When the Rhode Island ballots were counted in the House of Representatives, it was discovered that one Federalist elector had voted for Jay rather than Pinckney.
In 1796 Pennsylvania had cast fourteen votes for Jefferson and one for Adams. In 1800 the Federalists were convinced that they could improve on this record, but the situation was complicated by a dispute between the Pennsylvania House and Senate concerning the method for choosing electors. The Federalist majority in the Senate favored the district system of choosing electors, but the Republican-controlled House preferred a general election. Because neither party would compromise, the legislature adjourned in January, 1800, without an electoral law. On July 24, 1800, Thomas FitzSimons, a Federalist and former member of the House of Representatives, wrote to Oliver Wolcott, Jr: “… In this state we shall either have no electors, or they will be hostile. It is a determined point not to call together the old legislature after the new election; it is just possible if they are immediately called, to give them time to choose by joint vote. If the governor believes the return favourable to his views, he may and I doubt not but that he will make the attempt, if otherwise, he will avoid that measure.”
In the new Pennsylvania legislature elected on October 14, 1800, the Republicans increased their majority in the House, while the Federalists maintained a small majority in the Senate. At a special session of the legislature, convened on November 5, 1800, both parties agreed to compromise to ensure Pennsylvania’s participation in the election. On December 1, 1800, the legislature passed a law which provided for the selection by both houses of fifteen electors by joint ballot from eight candidates nominated by the Senate and eight by the Assembly. In accordance with this act, the legislature selected eight Republicans, who voted for Jefferson and Burr, and seven Federalists, who voted for Adams and Pinckney.
In 1796 Maryland’s ten electors had cast seven votes for Adams, four for Jefferson, and scattered nine votes among three other candidates. In 1800 the Federalists hoped to improve their chances by shifting from a system of elections by districts to the selection of electors by the state legislature, which they controlled. On August 28, 1800, Robert G. Harper, who was campaigning for the Federalists in Maryland, wrote to Harrison Gray Otis: “… This measure is now the point of contest in a popular election. The mass of the people is well disposed … but they are incon[cei]veably attached to what they call the privilege of voting for the electors in districts.” In the election for the state legislature, which was held on October 6, 1800, the Republicans gained a majority of seats,forcing the Federalists to abandon their plans. On November 10, 1800, Maryland voters chose five Federalist and five Republican electors, who met in Annapolis and cast five votes for Adams and Pinckney and five for Jefferson and Burr.
In North Carolina, where Adams had received only one of the twelve electoral votes in 1796, Federalist leaders predicted that he would obtain as many as five votes in 1800. Actually, the only question in North Carolina was the margin of Jefferson’s victory. In 1800 he and Burr received eight electoral votes and Adams and Pinckney four.
If any state can be said to be crucial in a presidential campaign (and this is at best a doubtful assumption), South Carolina was such a state in 1800. Hamilton and many of his correspondents hoped that the electoral vote in South Carolina would give both their party and Pinckney the presidency. Their optimism was based at least in part on the results of the 1796 election in which the state’s electors cast eight votes for Jefferson and eight for Thomas Pinckney, a Federalist and native son, who was Charles Cotesworth Pinckney’s brother. All Federalists hoped that history would repeat itself and the divided vote would lead to Jefferson’s defeat. On May 7, 1800, Timothy Pickering wrote to William Loughton Smith: “The only chance of a federal President will be by General C. C. Pinckney. It is proposed to run him with Mr. Adams; and as So. Carolina & part of North Carolina will vote for him, if the New England States also keep him on their votes, Mr. Pinckney will be elected. The Carolinians it is supposed will vote for Mr. Jefferson as well as Gen. Pinckney.” On September 26, 1800, Theodore Sedgwick wrote to Rufus King to explain the agreement made by Federalists in Philadelphia at the party caucus in May: “… At the time we agreed on Mr. Pinckney as a candidate, which was at a meeting of the whole federal party in Congress, we had every assurance which could be given by the members from S. Carolina, that whatever might be the character of their electors, such was the popularity of General Pinckney, that all the votes of that state would be given to him—if federal of course for Adams & Pinckney, if antifederal for Pinckney & Jefferson.”

As a result of the election on October 15, 1800, the Republicans held a small majority in the South Carolina legislature, which on December 2 chose eight Republican electors who voted for Jefferson and Burr. According to rumors which some Federalists later circulated, the Republican electors had been willing to vote for Jefferson and Pinckney, but Pinckney refused to sanction the agreement. Whether or not either party in South Carolina proposed such a compromise was a subject of controversy among contemporaries, and since 1800 historians have not been able to agree about the matter.
The following table indicates how each state finally cast its electoral votes in the election of 1800:
Electoral Votes—1800


States
ThomasJefferson
AaronBurr
JohnAdams
CharlesCotesworthPinckney
JohnJay

New Hampshire
—
—
6
6


Massachusetts
—
—
16
16


Rhode Island
—
—
4
3
1

Connecticut
—
—
9
9


Vermont
—
—
4
4


New York
12
12




New Jersey
—
—
7
7


Pennsylvania
8
8
7
7


Delaware
—
—
3
3


Maryland
5
5
5
5


Virginia
21
21




Kentucky
4
4




North Carolina
8
8
4
4


Tennessee
3
3




South Carolina
8
8




Georgia
 4
 4
  
  
  



73
73
65
64
1
